DETAILED ACTION
Claims 1 and 3-11, 17, 18 and 20 are currently pending. Claims 1 and 3-11, 17, 18 and 20 are maintained in rejection despite Applicant’s arguments and amendments filed 12/10/2021. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is non-final.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overhung track arrangement having “a gap in a top wall configured to accommodate the bearing,” as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide support for an overhung track arrangement, as recited in claim 1, having a gap in a top wall configured to accommodate a bearing, as recited in claim 11. The “gap” embodiment described in claim 11 is only shown in relation to an underhung track arrangement, as seen in Fig. 56 (Ref. 43). In all of figures 12-55 and 56 (Ref. 42), showing an overhung track arrangement, there is no depiction of an overhung embodiment having gaps to overhung track arrangements that utilize one or more “enclosed” guideways.” The Examiner finds this description insufficient for enablement.
As noted in MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 17, 18, and 20 Claims 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kooger et al. (US 2020/0164750 A1) in view of Fiske et al. (US 2003/0217668).
Referring to Claim 1: Kooger teaches a track switching arrangement (400) for a track-based guided transportation system (Fig. 4), the track switching arrangement forming diverging pathways and enabling vehicle-side switching of a vehicle (200) in the guided transportation system (Fig. 4) (Para. [0053]), the track switching arrangement comprising: 
an upstream pathway (140) (Fig. 4); 
two downstream pathways (420, 430) (Fig. 4); and 
a path switching transition region (Fig. 5) having the diverging pathways between the upstream pathway (140) and the two downstream pathways (420, 430), wherein each of the pathways comprises track elements (102) configured to interact with one or more respective bearings (230) of the vehicle to provide levitation to the vehicle and/or guidance for the vehicle (Para. [0042] and [0043]) (Fig. 1),
wherein the track elements (102) form an overhung track arrangement (400) having an overhead bearing surface (Fig. 4), and
wherein the track elements (102) comprise four tracks (at diverging section immediately after switch 120 in Fig. 4) configured for respective selective interaction with four bearings (230) of the vehicle (220) (Fig. 1). 
Kooger does not specifically teach two out-of-plane bearings and two in-plane bearings of the vehicle. However, Fiske discloses a magnetic levitating vehicle track system (Fig. 6a, 6b, 6c, 6d) (Para [0015]) comprising two track elements (63) that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bearings and tracks of Kooger's track switching arrangement by employing the bearings with rotating magnetization, as taught by Fiske, in order to have allowed for two out-of-plane bearings and two in-plane bearings of the vehicle, thus allowing for better control over the levitating vehicle.

Referring to Claim 3: Kooger teaches a track switching arrangement, wherein the track elements (102) comprise four rails (Fig. 4).

Referring to Claim 4: Kooger teaches a track switching arrangement, wherein the track elements (102) are each in the same plane (Fig. 4).

Referring to Claim 5: Kooger teaches a track switching arrangement, wherein the track elements (102) are arranged in respective guideways configured to accommodate respective bearings (230) of the vehicle (200) (Fig. 1).

Referring to Claim 6: Kooger teaches a track switching arrangement, wherein at the upstream pathway (140), the respective guideways have a first width such that the rails (102) arranged therein are each arranged to interact with a respective bearing (230) of the vehicle (200), and wherein at a beginning portion of the path switching transition region, the respective guideways increase in width from the first width such that such that only some of the rails arranged therein are each arranged to directly interact with a respective bearing of the vehicle (Para. [0055]) (Fig. 4).

Referring to Claim 7: Kooger teaches a track switching arrangement, wherein at a further portion of the path switching transition region downstream from the beginning portion, the respective guideways further increases in width to accommodate additional track elements (102) of the diverging pathways (420, 430) (Para. [0055]) (Fig. 4).

Referring to Claim 8: Kooger teaches a track switching arrangement, further comprising a cross-over region (120) (Para. [0055]) (Fig. 4).

Referring to Claim 9: Kooger teaches a track switching arrangement, further comprising at least one guideway (100) and at least one track element (102) arranged in the at least one guideway (140) (Fig. 1).

Referring to Claim 10: Kooger teaches a track switching arrangement, wherein the at least one guideway (100) has a cross section structured to allow a vehicle guidance apparatus (232, 234, 236) of the vehicle (220) to suspend substantially beneath the track element (102) (Fig. 2B), which is connected to an overhang ceiling of the at least one guideway (Fig. 4), such that the at least one bearing (230) of the vehicle guidance apparatus is engaged with the at least one track (102), such that the track is exerts forces on the bearing, including a lateral force and a vertical force (Para. [0054]).

Referring to Claim 17: Kooger teaches a track switching arrangement, wherein the track elements (102) comprise two rails (102) on a single plane and multiple largely guidance rails (120) (Para. [0054]) (Fig. 2B).

Referring to Claim 18: Kooger teaches a track switching arrangement, wherein the track elements (102) form an overhead bearing surface (Fig. 1) comprising two rails (102) on a single plane with a plurality of off-set and angled rails (120) producing both levitation and guidance (Para. [0054]) (Fig. 2B)

Referring to Claim 20: Kooger teaches a method of operating the switching system of claim 1, the method comprising: controlling activation and/or magnitude of operation of one or more respective bearings (230) on the vehicle (220) during travel through the path switching transition region (120) (Fig. 4) having the diverging pathways between the upstream pathway (140) and the two downstream pathways (420, 430), to 

Response to Arguments
Regarding the rejection of claim 11 under 35 U.S.C. 112(b), Applicant argues that claim 11 would be readily understood by one skilled in the art to be utilizable in either an underhung or overhead arrangement. The Examiner responds that the specification does not provide support for an overhung track arrangement, as recited in claim 1, having a gap in a top wall configured to accommodate a bearing, as recited in claim 11. The “gap” embodiment described in claim 11 is only shown in relation to an underhung track arrangement, such as that seen in Fig. 56 (Ref. 43). In all of figures 12-55 and 56 (Ref. 42), showing an overhung track arrangement, there is no depiction of an overhung embodiment having gaps to accommodate the bearing. Rather, only underhung track arrangements, as shown in Figs. 1-11 and 56 (Ref. 43), depict a gap in a top wall configured to accommodate a bearing. The Examiner assumed in the previous rejection that claim 11 was erroneously dependent on claim 1 because the “gap” embodiment was only shown on underhung embodiments and the underhung and overhung embodiments are mutually exclusive. Now, it is the Examiner’s understanding that claim 11 does not erroneously depend from claim 1 and that Applicant argues an overhung embodiment with a gap is enabled because one of ordinary skill in the art could utilize the instant disclosure to create either an underhung or overhung arrangement. While the Examiner acknowledges the possibility of an overhung embodiment with a gap, such an embodiment is not depicted in the drawings and is not 
Regarding amended claim 1, Applicant argues that Fiske teaches a Halbach array rather than a magnet array that itself rotates. The Examiner responds that amended claim 1 does not recite limitations requiring the magnet array itself to rotate and that the Examiner is not using Fiske for the teaching of a magnet array that itself rotates. Although, Fiske does teach another embodiment where the magnet array itself rotates (see Figs. 8a and 8b) (Para. [0090]). Rather, the Examiner is using Fiske for the teaching of using a variety of magnets having both in-plane and out-of-plane orientations. Further, nothing in the claim language prevents individual magnets from being broadly, but reasonably, interpreted as track elements because the individual magnets are “elements” that make up the “track.”
Regarding claim 1, Applicant argues that Fiske fails to teach an overhead bearing surface comprising four tracks configured for respective selective interaction with two out-of-plane bearings and two in-plane bearings of the vehicle because Fiske teaches two arrays 63 on the guideway 64 each with three permanent magnets. In the current combination with Kooger and Fiske, one of Fiske’s Halback arrays 63 would need to be provided at the diverging section immediately after switch 120 in Fig. 4. Thus, the combination of the two references would suggest an arrangement that satisfies having four separate track elements. Further, it may be obvious to modify Kooger’s upstream track section 140 with four separate track elements, since it has been held that mere duplication of essential working parts of a device involve only In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Fiske teaches an embodiment in Fig. 5, where the track elements (59) are configured for respective selective interaction with two out of plane bearings (55) and one in-plane bearing (54) (Para. [0069]), and Fiske additionally teaches that “[i]n yet further embodiments, a cross-section of the vehicle 50 may include a plurality of lateral control coils 54 and adjacent magnets in the guideway array 59.” (Para. [0069]). I.e., Fiske teaches using a plurality of both vertical control coils (out-of-plane bearings) and lateral control coils (in-plane bearings) in the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617